—Order, Supreme Court, New York County (Carmen Beau-*195champ Ciparick, J.), entered February 6, 1991, which denied the respective motion and cross-motion of defendants and plaintiff for summary judgment, unanimously affirmed, without costs.
The contracts in question provide for the personal guarantee of the individual defendant in consideration for the extension of credit to the corporate entities. It is defendant Clark’s contention that no credit was extended and that this action is simply one for work, labor and services. The triable issue raised is whether the credit contracted for was ever extended. Accordingly, summary judgment was properly denied (see, Pantote Big Alpha Foods v Schefman, 121 AD2d 295). Concur —Kupferman, J. P., Asch, Kassal and Rubin, JJ.